EXHIBIT 99.2 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 203.499.2812 Fax:203.499.3626 NEWS RELEASE July 23, 2007 Analyst Contact: Susan Allen: 203.499.2409 UIL Holdings Corporation Declares Quarterly Dividend UIL Holdings Corporation(NYSE: UIL), announced that its Board of Directors, declared a quarterly dividend of $0.432 per share on its Common Stock at today’s Board meeting. This dividend is payable October 1, 2007 to shareowners of record at the close of business on September 6, 2007. UIL Holdings Corporation (NYSE:UIL), headquartered in New Haven, Connecticut, is the holding company for The United Illuminating Company, a regulated utility providing electricity and energy related services to 320,000 customers in the Greater New Haven and Bridgeport.For more information on UIL Holdings, visit us at http://www.uil.com.
